DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 (Instant Application 17/375,956) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,129,232. Although the claims at issue are not identical, they are not patentably distinct from each other because  the claims of the cited U.S. Patent disclose obvious versions of the instant claims as shown in the table below.

Instant Application 17/375,956
U.S. Patent No. 11,129,232 B2
1. A method comprising: in response to a medium access control protocol data unit being in a message 3 buffer and receiving an uplink grant within a random access response as part of a random access procedure: obtaining the medium access control protocol data unit from the message 3 buffer; if a first size of the uplink grant does not match a second size of the medium access control protocol data unit and if the random access procedure is successfully completed upon receiving the uplink grant: indicating to a multiplexing and assembly entity to include only medium access control sub-protocol data units carrying medium access control service data units from the obtained medium access control protocol data unit in a subsequent uplink transmission; and obtaining the medium access control protocol data unit from the multiplexing and assembly entity.
Difference: the highlighted difference would be obvious in view of the Patented claim because uplink transmission takes place after obtain of an uplink grant in response to the RACH transmission.
1. A method comprising: in response to a medium access control protocol data unit being in a message 3 buffer and receiving an uplink grant: obtaining the medium access control protocol data unit from the message 3 buffer; if a first size of the uplink grant does not match a second size of the medium access control protocol data unit: indicating to a multiplexing and assembly entity to include only medium access control sub-protocol data units carrying medium access control service data units from the obtained medium access control protocol data unit in a subsequent uplink transmission and to exclude medium access control sub-protocol data units carrying medium access control control elements from the obtained medium access control protocol data unit in the subsequent uplink transmission; and obtaining the medium access control protocol data unit from the multiplexing and assembly entity.

2. The method of claim 1, wherein receiving the uplink grant comprises receiving the uplink grant within a random access response as part of a contention-free random access procedure.

2. The method of claim 1, wherein receiving the uplink grant comprises receiving the uplink grant within a random access response as part of a non-contention based random access procedure.

3. The method of claim 1, further comprising performing a logical channel prioritization procedure based on the uplink grant.

3. The method of claim 1, further comprising performing a logical channel prioritization procedure based on the uplink grant.

4. The method of claim 3, wherein the medium access control sub-protocol data units are used as inputs to the logical channel prioritization procedure.

4. The method of claim 3, wherein the medium access control sub-protocol data units are used as inputs to the logical channel prioritization procedure.

5. The method of claim 3, wherein the medium access control sub-protocol data units comprising a medium access control element are excluded from being part of the inputs.

5. The method of claim 3, wherein the medium access control sub-protocol data units comprising a medium access control control element are excluded from being part of the inputs.

6. The method of claim 3, wherein the medium access control sub-protocol data units comprising padding are excluded from being part of the inputs.

6. The method of claim 3, wherein the medium access control sub-protocol data units comprising padding are excluded from being part of the inputs.

7. The method of claim 1, further comprising instructing the multiplexing and assembly entity to generate medium access control elements contained in the medium access control protocol data unit.

7. The method of claim 1, further comprising instructing the multiplexing and assembly entity to generate medium access control control elements contained in the medium access control protocol data unit.

8. The method of claim 1, further comprising flushing a hybrid automatic repeat request buffer used for transmission of the medium access control protocol data unit in the message 3 buffer if a random access channel preamble from a set of contention-based random access preambles is used.

8. The method of claim 1, further comprising flushing a hybrid automatic repeat request buffer used for transmission of the medium access control protocol data unit in the message 3 buffer if a random access channel preamble from a set of contention-based random access preambles is used.

9. The method of claim 1, further comprising flushing a hybrid automatic repeat request buffer used for transmission of the medium access control protocol data unit in the message 3 buffer before processing the uplink grant.

9. The method of claim 1, further comprising flushing a hybrid automatic repeat request buffer used for transmission of the medium access control protocol data unit in the message 3 buffer before processing the uplink grant.



10. An apparatus comprising: a receiver; and a processor that: in response to a medium access control protocol data unit being in a message 3 buffer and the receiver receiving an uplink grant within a random access response as part of a random access procedure: obtains the medium access control protocol data unit from the message 3 buffer; if a first size of the uplink grant does not match a second size of the medium access control protocol data unit and if the random access procedure is successfully completed upon receiving the uplink grant: indicates to a multiplexing and assembly entity to include only medium access control sub-protocol data units carrying medium access control service data units from the obtained medium access control protocol data unit in a subsequent uplink transmission; and obtains the medium access control protocol data unit from the multiplexing and assembly entity.
Difference: the highlighted difference would be obvious in view of the Patented claim because uplink transmission takes place after obtain of an uplink grant in response to the RACH transmission.
10. An apparatus comprising: a receiver; and a processor that: in response to a medium access control protocol data unit being in a message 3 buffer and the receiver receiving an uplink grant: obtains the medium access control protocol data unit from the message 3 buffer; if a first size of the uplink grant does not match a second size of the medium access control protocol data unit: indicates to a multiplexing and assembly entity to include only medium access control sub-protocol data units carrying medium access control service data units from the obtained medium access control protocol data unit in a subsequent uplink transmission and to exclude medium access control sub-protocol data units carrying medium access control control elements from the obtained medium access control protocol data unit in the subsequent uplink transmission; and obtains the medium access control protocol data unit from the multiplexing and assembly entity.

11. The apparatus of claim 10, wherein the receiver receiving the uplink grant comprises the receiver receiving the uplink grant within a random access response as part of a contention-free based random access procedure.

11. The apparatus of claim 10, wherein the receiver receiving the uplink grant comprises the receiver receiving the uplink grant within a random access response as part of a non-contention based random access procedure.

12. The apparatus of claim 10, wherein the processor performs a logical channel prioritization procedure based on the uplink grant.

12. The apparatus of claim 10, wherein the processor performs a logical channel prioritization procedure based on the uplink grant.

13. The apparatus of claim 12, wherein the medium access control sub-protocol data units are used as inputs to the logical channel prioritization procedure.

13. The apparatus of claim 12, wherein the medium access control sub-protocol data units are used as inputs to the logical channel prioritization procedure.

14. The apparatus of claim 12, wherein the medium access control sub-protocol data units comprising a medium access control element are excluded from being part of the inputs.

14. The apparatus of claim 12, wherein the medium access control sub-protocol data units comprising a medium access control control element are excluded from being part of the inputs.

15. The apparatus of claim 12, wherein the medium access control sub-protocol data units comprising padding are excluded from being part of the inputs.

15. The apparatus of claim 12, wherein the medium access control sub-protocol data units comprising padding are excluded from being part of the inputs.

16. The apparatus of claim 10, wherein the processor instructs the multiplexing and assembly entity to generate medium access control elements contained in the medium access control protocol data unit.

16. The apparatus of claim 10, wherein the processor instructs the multiplexing and assembly entity to generate medium access control elements contained in the medium access control protocol data unit.

17. The apparatus of claim 10, wherein the processor flushes a hybrid automatic repeat request buffer used for transmission of the medium access control protocol data unit in the message 3 buffer if a random access channel preamble from a set of contention-based random access preambles is used.

17. The apparatus of claim 10, wherein the processor flushes a hybrid automatic repeat request buffer used for transmission of the medium access control protocol data unit in the message 3 buffer if a random access channel preamble from a set of contention-based random access preambles is used.

18. The apparatus of claim 10, wherein the processor flushes a hybrid automatic repeat request buffer used for transmission of the medium access control protocol data unit in the message 3 buffer before processing the uplink grant.

18. The apparatus of claim 10, wherein the processor flushes a hybrid automatic repeat request buffer used for transmission of the medium access control protocol data unit in the message 3 buffer before processing the uplink grant.







	Regarding claims 1, 10 (Instant Application 17/375,596), claims 1, 11 U.S. Patent 11,129,232) discloses the limitations of the instant claims.  The Applicant merely broadens the scope of the claims by deleting “to exclude medium access control sub-protocol data units carrying medium access control control elements from the obtained medium access control protocol data unit in the subsequent uplink transmission.”
	
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 186 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would have been obvious to one skilled in the art.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  


8.	Claims 1-4, 7 10-13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (US  2012/0127930 A1) in view  the NPL listed in the IDS-VIVO, August 20-24, 2018).

  	Regarding claim 1, Nguyen et al (US 2012/0127930 A1) discloses a method (see, uplink data transmission based on RACH procedure, including an uplink grant, section 0065) comprising: in response to a medium access control protocol data 
unit being in a message 3 buffer  (see, MSG3 in relation to amount of data its uplink data/MAC PDUs and associated BSR, section 0064-0066, noted: the MSG3 includes metadata/uplink data in the UE’s buffer to enable efficient scheduling by the eNB, section 0066) and receiving an uplink grant (see, the uplink grant allocated in MGS3, section 0065-0066, noted: in the response MSG3 of the UE includes metadata) within a random access response (see, access response which provides an uplink data grant to the a UE in RACH procedure, section 011)  as part of a random access procedure (see, uplink data transmission based on RACH procedure, including an uplink grant, section 0065); obtaining the medium access control protocol data unit from the message 3 buffer (section 0068-0069-the UE uplinks the data in tis buffer based on the grant in relation to MSG3, see, based on MSG3 message, the eNodeB/base station recognizes the present of data, uplink data buffer includes MAC PDUs, section 0066, 070, line 1-3, noted: the MSG3 includes metadata/uplink data in the UE’s buffer to enable efficient scheduling by the eNB, section 0066), and if the random access procedure is successfully completed upon receiving the uplink grant (noted: the transmission of uplink data by the UE in response to the RACH response, the transmission of uplink is treated as a completing of the RACH procedure, section 0068-0069).
	Nguyen ‘930 discloses all the claim limitations above but fails to explicitly teach: obtaining,  if a first size of the uplink grant does not match a second size of the medium access control protocol data unit and if the random access procedure is successfully completed upon receiving the uplink grant;  indicating to a multiplexing and assembly entity to include medium access control sub-protocol data units carrying medium access control service data units from the obtained medium access control protocol data unit in a subsequent uplink transmission;  and obtaining the medium access control protocol data unit from the multiplexing and assembly entity.
	However, the NPL listed in the IDS discloses: obtaining,  if a first size of the uplink grant does not match a second size of the medium access control protocol data unit (fig. 1, Proposal 2, see, the MAC PDU retrieved from the MSG3 buffer of the CFRA is re-constructed if the uplink grant size indicated by the CFRA RAR is different from the MAC PDU size) and if the random access procedure is successfully completed upon receiving the uplink grant (section 2.1, CFRA successfully received and completion message in relation to uplink grant);  indicating to a multiplexing and assembly entity to include only medium access control sub-protocol data units carrying medium access control service data units from the obtained medium access control protocol data unit in a subsequent uplink transmission (fig. 1, Multiplexing and Assembly Entity-multiplexing of MAC Control Elements and MAC SDUs, section 2.2., the MAC PDU is constructed  by firstly using the LCP procedure and then using the multiplexing procedure, noted: the MUX entity and Assembly Entity is implicitly used for the re-construction of a new MAC PDU);  and obtaining the medium access control protocol data unit from the multiplexing and assembly entity (fig. 1, see, new MAC PDU obtained from the Multiplexing and Assembly Entity).

 	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the technique of reconstructing of MGS3 MAC PDU disclosed in the 3GPP by VIVO into the RACH method and system of Nguyen ‘930.  The motivation would have been to provide allocation of uplink grant based on the reconstruction of MAC PDU.

	Nguyen discloses the uplink grant in RACH response message in the above rejection but fails to explicitly teach: Regarding claim 2, the method of claim 1, wherein receiving the uplink grant comprises receiving the uplink grant within a random access response as part of a non-contention based random access procedure.
	However, the NPL listed in the IDS discloses: Regarding claim 2, the method of claim 1, wherein receiving the uplink grant comprises receiving the uplink grant within a random access response as part of a non-contention based random access procedure (section 2.1, section 2.2., fig. 1, see, the uplink grant size of CFRA or CBRA is expected to be larger than the uplink grant size of CBRA).

	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the technique of reconstructing of MGS3 MAC PDU disclosed in the 3GPP by VIVO into the RACH method and system of Nguyen ‘930.  The motivation would have been to provide allocation of uplink grant based on the reconstruction of MAC PDU.

	Nguyen discloses the uplink grant in RACH response message in the above rejection but fails to explicitly teach: Regarding claim 3, the method, further comprising performing a logical channel prioritization procedure based on the uplink grant. 
 	However, the NPL listed in the IDS discloses: Regarding claim 3, the method of claim 1, further comprising performing a logical channel prioritization procedure based on the uplink grant (Section 6.1.2, Observation 4: the LCP procedure in which resources are allocated to the logical channel, and then the UE uses the allocated resources to construct the MAC PDU).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the technique of reconstructing of MGS3 MAC PDU disclosed in the 3GPP by VIVO into the RACH method and system of Nguyen ‘930.  The motivation would have been to provide allocation of uplink grant based on the reconstruction of MAC PDU.

	Nguyen discloses the uplink grant in RACH response message in the above rejection but fails to explicitly teach: Regarding claim 4, the method of claim 3, wherein the medium access control sub-protocol data units are used as inputs to the logical channel prioritization procedure (Section 6.1.2., the MAC PDU is constructed using the LCP procedure, and the LCP procedure is not impacted when re-constructing a MAC PDU in relation to the MAC PDU stored in the Msg3 buffer, noted: the reconstruction includes the both the date buffered in the MAC and data buffered in the RLC).
 	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the technique of reconstructing of MGS3 MAC PDU disclosed in the 3GPP by VIVO into the RACH method and system of Nguyen ‘930.  The motivation would have been to provide allocation of uplink grant based on the reconstruction of MAC PDU.

	Regarding claim 7, Nguyen ‘930 as modified by NIVO (NPL) discloses the method of claim 1, further comprising instructing the multiplexing and assembly entity to generate medium access control control elements contained in the medium access control protocol data unit (NIVO, fig. 1, section 2.2-REconstrcutions of the Msg3 MAC PDU, where the reconstructed MAC PDU is made up of MAC Control Elements and MAC SDUs).
		In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the technique of reconstructing of MGS3 MAC PDU disclosed in the 3GPP by VIVO into the RACH method and system of Nguyen ‘930.  The motivation would have been to provide allocation of uplink grant based on the reconstruction of MAC PDU.

	Regarding claim 10, Nguyen ‘930 discloses an apparatus (fig. 2, UE 204 that is wirelessly coupled to eNB 202, the UE receives RACH message to acquire uplink grant from a base station, section 0038-0039, 0041-0042, fig. 5, UE device 550 which includes processor 570 coupled to RF transceiver 554r/554a, section 0053-0062) comprising: a receiver (fig. 5, UE device 550 which includes processor 570 coupled to RF transceiver 554r/554a, section 0053-0062, see, uplink data transmission based on RACH procedure, including an uplink grant, section 0065);  and a processor that (fig. 5, UE device 550 which includes processor 570 coupled to RF transceiver 554r/554a, section 0053-0062): in response to a medium access control protocol data unit being in a message 3 buffer (see, MSG3 in relation to amount of data its uplink data/MAC PDUs and associated BSR, section 0064-0066, noted: the MSG3 includes metadata/uplink data in the UE’s buffer to enable efficient scheduling by the eNB, section 0066)  and the receiver (fig. 2, TX/RX of the UE 204/fig. 5, RF transceiver) receiving an uplink grant (see, the uplink grant allocated in MGS3, section 0065-0066) within a random access response (see, access response which provides an uplink data grant to the a UE in RACH procedure, section 011)  as part of a random access procedure (see, uplink data transmission based on RACH procedure, including an uplink grant, section 0065): obtains the medium access control protocol data unit from the message 3 buffer (section 0068-0069-the UE uplinks the data in tis buffer based on the grant in relation to MSG3, see, based on MSG3 message, the eNodeB/base station recognizes the present of data, uplink data buffer includes MAC PDUs, section 0066, 070, line 1-3, noted: the MSG3 includes metadata/uplink data in the UE’s buffer to enable efficient scheduling by the eNB, section 0066).

 	Nguyen ‘930 discloses all the claim limitation but fails to explicitly teach: obtain, if a first size of the uplink grant does not match a second size of the medium access control protocol data unit and if the random access procedure is successfully completed upon receiving the uplink grant: indicating to a multiplexing and assembly entity to include medium access control sub-protocol data units carrying medium access control service data units from the obtained medium access control protocol data unit in a subsequent uplink transmission;  and obtaining the medium access control protocol data unit from the multiplexing and assembly entity.
	However, the NPL listed in the IDS discloses: obtain, if a first size of the uplink grant does not match a second size of the medium access control protocol data unit (fig. 1, Proposal 2, see, the MAC PDU retrieved from the MSG3 buffer of the CFRA is re-constructed if the uplink grant size indicated by the CFRA RAR is different from the MAC PDU size) and if the random access procedure is successfully completed upon receiving the uplink grant (section 2.1, CFRA successfully received and completion message in relation to uplink grant): indicating to a multiplexing and assembly entity to include medium access control sub-protocol data units carrying medium access control service data units from the obtained medium access control protocol data unit in a subsequent uplink transmission (fig. 1, Multiplexing and Assembly Entity-multiplexing of MAC Control Elements and MAC SDUs, section 2.2., the MAC PDU is constructed  by firstly using the LCP procedure and then using the multiplexing procedure, noted: the MUX entity and Assembly Entity is implicitly used for the re-construction of a new MAC PDU);  and obtaining the medium access control protocol data unit from the multiplexing and assembly entity (fig. 1, see, new MAC PDU obtained from the Multiplexing and Assembly Entity).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the technique of reconstructing of MGS3 MAC PDU disclosed in the 3GPP by VIVO into the RACH method and system of Nguyen ‘930.  The motivation would have been to provide allocation of uplink grant based on the reconstruction of MAC PDU.
	
	Regarding claim 11, it is rejected under the same rationale as claim 2 because it comprises substantially the same limitations.
	Regarding claim 12, it is rejected under the same rationale as claim 3 because it comprises substantially the same limitations.
	Regarding claim 13, it is rejected under the same rationale as claim 4 because it comprises substantially the same limitations.
	Regarding claim 16, it is rejected under the same rationale as claim 7 because it comprises substantially the same limitations.

9.	Claims 5-6, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (US  2012/0127930 A1) in view  the NPL listed in the IDS-VIVO, August 20-24, 2018) as applied to claims 3, 12, above, and further in view of Lee # 1 et al (US 2019/0245657 A1).
	The combination of Nguyen ‘930 and VIVO discloses all the claim limitations but fails to explicitly teach: Regarding claims 5, 14, the method of claim 3, wherein the medium access control sub-protocol data units comprising a medium access control control element are excluded from being part of the inputs. 
 	
	Regarding claims 6, 15, the method, wherein the medium access control sub-protocol data units comprising padding are excluded from being part of the inputs.

 	However, Lee #1 ‘657 from a similar field of endeavor (see, UL signal/MAC PDUs based on uplink grant by the UE, including multiplexing  of MAC SDUs into a MAC, section 0014, 0090, 0095) discloses: Regarding claims 5, 14, the method of claim 3, wherein the medium access control sub-protocol data units comprising a medium access control control element (see, MAC elements into transport blocks (section 0100, 0102) are excluded from being part of the inputs (see, the case in which all triggered BSRs are cancelled when the UL grant is not sufficient, the BSR MAC plus subheader, section 0210, noted: there are multiple MAC CEs in the MAC PDU or transport blocks, each sub-header corresponds to MAC CE or padding, section 0226-0227) 
		In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus of multiplexing of SDUs into MAC PDU and MAC elements   as taught by Lee #1 ‘657 in the combined RACH method and system for reconstructing MAC PDU of Nguyen ‘930 and VIVO.  The motivation would have been to provide uplink transmission of MAC transport blocks based on uplink grant.

	Regarding claims 6, 15, the method, wherein the medium access control sub-protocol data units comprising padding are excluded from being part of the inputs (see, MAC elements into transport blocks (section 0100, 0102),  are excluded from being part of the inputs (see, the case in which all triggered BSRs are cancelled (i.e. discard) when the UEL is not sufficient, the BSR MAC plus subheader, section 0210, noted: there are multiple MAC CEs in the MAC PDU or transport blocks, each sub-header corresponds to MAC CE or padding, section 0226-0227, noted: the inputs are interpreted as the SDUS undergoing multiplexing).

		In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus of multiplexing of SDUs into MAC PDU and MAC elements   as taught by Lee #1 ‘657 in the combined RACH method and system for reconstructing MAC PDU of Nguyen ‘930 and VIVO.  The motivation would have been to provide uplink transmission of MAC transport blocks based on uplink grant.

10.	Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (US  2012/0127930 A1) in view  the NPL listed in the IDS-VIVO, August 20-24, 2018) as applied to claims 1, 10 above, and further in view of Lee #2 et al (US 2017/0311344 A1).

		The combination of Nguyen ‘930 and VIVO discloses all the claim limitations but fails to explicitly teach: Regarding claims 8, 17, the method, further comprising flushing a hybrid automatic repeat request buffer used for transmission of the medium access control protocol data unit in the message 3 buffer if a random access channel preamble from a set of contention-based random access preambles is used.
		However, Lee #2  ‘344 from a similar field of endeavor discloses: Regarding claims 8, 17, the method, further comprising flushing a hybrid automatic repeat request buffer used for transmission of the medium access control protocol data unit in the message 3 buffer if a random access channel preamble from a set of contention-based random access preambles is used (see, the UE flushes the HARQ buffer used for the transmission of the MAC PDU in the Msg3 buffer based on Contention Resolution that is not successful, the contention resolutions relates to the use of RACH preambles with respect to the uplink grant allocated, section 300, TABLE-11).
		In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the technique of flushing the Msg3 buffer based on the contention resolution as taught by Lee #2 ‘344 in the combined RACH method and system for reconstructing MAC PDU of Nguyen ‘930 and VIVO.  The motivation would have been to provide selection of RACH resources based on a timer (see, Table-11).

11.	Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (US  2012/0127930 A1) in view  the NPL listed in the IDS-VIVO, August 20-24, 2018) as applied to claims 1, 10 above, and further in view of Chun et al (US 2011/0261763 A1).
		The combination of Nguyen ‘930 and VIVO discloses all the claim limitations but fails to explicitly disclose: Regarding claims 9, 18, the method, further comprising flushing a hybrid automatic repeat request buffer used for transmission of the medium access control protocol data unit in the message 3 buffer before processing the uplink grant.
		However, Chun ‘763 from a similar field of endeavor discloses: Regarding claims 9, 18, the method, further comprising flushing a hybrid automatic repeat request buffer used for transmission of the medium access control protocol data unit in the message 3 buffer before processing the uplink grant (fig. 6, see, the UE flushes the MAC PDU from the Msg3 buffer before the failures of the contention resolution procedure, which implicitly means that the uplink grant/resource has not been allocated yet, section 0100).
		In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the technique of flushing the Msg3 buffer in HARQ operation based on the contention resolution as taught by Chun ‘763 in the combined RACH method and system for reconstructing MAC PDU of Nguyen ‘930 and VIVO.  The motivation would have been to provide resource conservation by preventing unnecessary retransmission (section 0065).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	PARK et al (US 2013/0279451 A1) discloses RACH procedure based on Msg3 buffer where the UE transmits the stored data upon reception of an uplink grant, and the uplink grant is received through RACH response (section 0027, 0068).

	Sun et al (US 2015/0282213 A1) discloses allocation of uplink grant to a terminal based on size level within a RACH response too the terminal  (section 0016, 0075-0077).

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473